DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Throughout the specification and claims, Applicant uses the term “about”; “about” is given the broadest reasonable interpretation.
Claim 15 recites the term “induction heating rate”. From the specification, the Examiner cannot ascertain how to interpret “induction”; the recited term is presented in units of gram per minute (not actual heating rate). Though Applicant can define their own terminology, a skilled artisan would not interpret “induction heating rate” to have “gram per minute” units rather temperature per time units. The Examiner interprets the limitation as “introducing each fraction into a tube furnace with an induction heating at a rate of about 1 gram per minute” to simplify the intended meaning of the term.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-17 and 19-23, 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Datta et al (US-7666505-B2) and further in view of Day et al (US-4789501-A) and Beck (US-4111713-A).
Regarding claim 15, Datta teaches a method for making hollow spherical glass particles (Col. 3 Line 55-58) comprising mixing composition of ingredients (Col. 8 Line 27-30) comprising aluminum oxide, silicon dioxide, and at least one metal oxide wherein the metal oxide is selected from the group consisting of alkali metal oxides (Col. 8 Line 46-52), mixing and blending the composition with water to form a mixture (slurry, Col. 18 Line 10-13), drying the mixture in a spray dryer at a temperature range of about 100 to 600°C (reading on about 150°C to about 250°C; Col. 15 Line 35-42)  to form a powder wherein the powder has granules with an average size of from about 10 to 1000 microns (more preferably about 50 to 300 microns, reading on from about 80 to about 400 microns; Col. 14 Line 52-57). The powder was fed into a tube furnace at a rate of about 0.14 grams/min (Col. 18 Line 18-20) to produce hollow spherical glass particles (Col. 18 Line 25-27).
Datta teaches of additional grinding and sieving of the dried powders (Col. 18 Line 16-17), and the produced hollow spherical glass particles were characterized for particle density and approximate particle diameter distribution (Col. 18 Line 29-31). Datta does not expressly teach of the separating the granules based on their size into three fractions wherein the size range for each fraction is defined before introducing each fraction into the tube furnace. In related hollow glass particle (Col. 5 Line 37-45) art, Day teaches of passing the powder granules through a mesh sieve prior to heating to achieve the glass particle of a specific size (Col. 8 Line 19-40). It would be obvious to one of ordinary skill in the art at the time of invention to separate the granule prior to introducing into the tube furnace to control the desired size of the final product. 
The combination of Datta and Day do not expressly teach separating the size into three fractions and introducing each fraction into a tube furnace. In related hollow glass sphere art, Beck teaches of separating the final spheres through three different mesh to determine density of the product (Col. 11 Line 1-7). It would be obvious to one of ordinary skill in the art at the time of invention to separate into three fractions and introduce each into the tube furnace based on the desired density of the final product. 
Datta teaches of sieving the dried powder (Col. 18 Line 16-17) and feed the powder into the tube furnace at a rate of about 0.14 grams/min (Col. 18 Line 18-20). It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as the granule size and powder feeding rate into a tube furnace through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). See MPEP 2144.05(II)A.

Regarding claim 16, depending from claim 15, Datta teaches the composition further comprising china clay, feldspar, and other silicate containing ingredients (Col. 8 Line 64-67). 

Regarding claim 17, depending from claim 15, Datta teaches that the precursor composition contains 30-85 wt% SiO2, 2-45 wt% Al2O3, up to 10 wt% monovalent (alkali) metal oxides such as sodium or potassium, and up to 30 wt% of divalent (alkali earth) metal oxides (Col. 8 Line 43-53). This corresponds to a ratio of aluminum to silicon to alkali metal of 1:1:0.4 when inputting 27.5 wt% Al2O3, 32.5 wt% SiO2, 10 wt% K2O, and 30 wt% MgO. While the reference does not specifically teach the claimed range of about 1:1:1 atomic ratio of aluminum, silicon, potassium. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation . It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters such as the aluminum, silicon, alkali content through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II)A. Regarding the criticality of the alkali metal content, the specification does not provide rationale about how changing the alkali metal content would render the process steps invalid; thus showing an absence of criticality. 

Regarding claim 19, depending from claim 15, Datta teaches that using aluminosilicate material is advantageous because they are inexpensive and widely available from a variety of rocks, clays and minerals from waste, particularly ash (Col. 6 Line 48-54), providing rationale that impurities are in the composition. Datta does not expressly teach the workable range of impurities in the composition. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation . It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II)A.
	Furthermore, finding the allowable amount of impurities in a product does not render the product nonobvious. Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989). See MPEP 2144.04(VII).

Regarding claim 20, depending from claim 15, Datta teaches of ball milling the composition (Col. 9 Line 50-62).

Regarding claim 21, depending from claim 20, Datta teaches that the ball milled composition preferably have an average particle size of 0.01-100 microns (Col. 9 Line 52), overlapping with the claimed range of at most about 5 microns. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected a ball milled particle size that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding claim 22, depending from claim 15, Datta teaches that the moisture content of the granules (precursor) is about 10 wt% or less (Col. 7 Line 46-50).

Regarding claim 23, depending from claim 15, Datta teaches that the firing temperature of the tube furnace is in the range of about 800-2000 °C (Col. 13 Line 44-45). Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected a tube furnace temperature that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding claim 25, depending from claim 15, Datta teaches the granules are exposed in the tube furnace for a period of about 0.05-20 seconds (Col. 13 Line 49-51; Col. 18 Line 22-24). Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected a tube furnace exposure time that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding claim 26, depending from claim 15, Datta does not mention the color of the hollow spherical glass particle product. The claimed limitation is a property of the product made by the instantly claimed method. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. See MPEP 2112.01(I).

Regarding claim 27, depending from claim 15, Datta teaches the hollow spherical glass particles have a bulk density of less than 1.4 g/cm3 (Col. 6 Line 4-9). Datta does not report working example measurements of bulk density. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01(I).

Regarding claim 28, depending from claim 15, Datta teaches the hollow spherical glass particles have a particle density between 0.1 and 20 g/cm3 (Col. 6 Line 4-9). Table 11 and 12B teach of working example of 0.49-1.21 g/cm3 for particle/true density. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have a true density that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding claim 29, depending from claim 15, Datta teaches the hollow sphere glass particles to have a particle diameter between 85-290 microns (Table 7). Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to produce hollow spherical glass particles with a diameter that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding claim 30, depending from claim 15, Datta does not expressly teach the melting temperature of the hollow spherical glass particles. The claimed limitation is a property of the product made by the instantly claimed method. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. See MPEP 2112.01(I).

Regarding claim 31, depending from claim 15, Beck teaches of using the hollow spherical glass particles as fillers to make syntactic foams with increased hydrostatic compressive strength (Col. 9 Line 24-35). The claimed limitation is a property of the product made by the instantly claimed method. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. See MPEP 2112.01(I).


Claims 17, 18 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Datta et al (US-7666505-B2), Day et al (US-4789501-A and Beck (US-4111713-A) as applied to claim 15, and further in view of Yamada et al (US-20010043996-A1).
Regarding claim 17, depending from claim 15, Datta teaches that the precursor composition contains 30-85 wt% SiO2, 2-45 wt% Al2O3, up to 10 wt% monovalent (alkali) metal oxides such as sodium or potassium, and up to 30 wt% of divalent (alkali earth) metal oxides (Col. 8 Line 43-53). In related hollow aluminosilicate glass sphere art, Yamada teaches of hollow glass microsphere with composition comprising 40-80 wt% SiO2, 10-40% Al2O3, 2-25 wt% alkali metal oxides (such as Na2O and K2O). This corresponds to a ratio of aluminum to silicon to alkali metal of 1.11:1.24:1. It would be obvious to one of ordinary skill in the art at the time of invention that a composition of about 1:1:1 aluminum, silicon, and alkali metal is compatible with a similar process method. Regarding the reference reading on a ratio of “about 1:1:1”, the context of the specification is assessed without substantial reasoning regarding how changing the aluminum/silicon/alkali metal composition would invalidate the method steps in prior art. See MPEP 2173.05(b)(III)(A).

Regarding claim 18, depending from claim 15, Datta teaches that the precursor composition contains 30-85 wt% SiO2, 2-45 wt% Al2O3, up to 10 wt% monovalent (alkali) metal oxides such as sodium or potassium, and up to 30 wt% of divalent (alkali earth) metal oxides (Col. 8 Line 43-53). In related hollow aluminosilicate glass sphere art, Yamada teaches of hollow glass microsphere with composition comprising 40-80 wt% SiO2, 10-40% Al2O3, 2-25 wt% alkali metal oxides (such as Na2O and K2O). It would be obvious to one of ordinary skill in the art to modify the composition of the Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the Al2O3, siO2, Na2O, and K2O that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding claim 31, depending from claim 15, Beck teaches of using the hollow spherical glass particles as fillers to make syntactic foams with increased hydrostatic compressive strength (Col. 9 Line 24-35). In related hollow aluminosilicate glass sphere art, Yamada teaches at 10% volume crush strength of 100 MPa (≈14500 psi). Though not expressly teaching 80% crush strength, Yamada teaches similar properties. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 
Furthermore, the claimed limitation is a property of the product made by the instantly claimed method. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. See MPEP 2112.01(I).


Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Datta et al (US-7666505-B2), Day et al (US-4789501-A and Beck (US-4111713-A) as applied to claim 15, and further in view of Bando et al (JP-2001294409-A, English translation provided by Espacenet) and Adler et al (WO-03022779-A2, English translation provided by Espacenet)
Regarding claim 24, depending from claim 15, Datta teaches that a tube furnace is used (Col. 18 Line 19). Datta does not expressly teach the heating element of the tube furnace. In related hollow particle art, Bando teaches of using a tube furnace with a tubular graphite heating element [0009]. It would be obvious to one of ordinary skill in the art that a tube furnace with a graphite tube heating element is a compatible heating element to accomplish the method. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Datta teaches of flowing nitrogen through the tube furnace (Col. 18 Line 20-22). In related ceramic powder synthesis art, Adler teaches of reacting granules into a particle in a tube furnace with flowing argon to collect the particles in a protective manner (p. 8 Line 307-313). It would be obvious to one of ordinary skill in the art at the time of invention to use an argon gas as a protective gas in a tube furnace.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US-20060122049-A1 teach of hollow spherical glass particles with crush strength in the claimed range
US-20120196125-A1 teaches of a protective argon gas furnace atmosphere in a porous ceramic particle synthesis method
US-4448599-A teaches of a similar hollow glass sphere particle process in which the microspheres are normally white or tan in color
US-3030215-A, US-3365315-A, US-3458332-A, US-3888957-A, US-5064784-A, US-5069702-A, US-5534348-A, US-20100040881-A1, US-7730746-B1, US-20100160527-A1, US-20150315075-A1 contain similar process to produce glass or ceramic hollow spheres
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/GALEN H HAUTH/Primary Examiner, Art Unit 1742